Citation Nr: 0833402	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for hypertension.

2.  Entitlement to service connection for head pains and 
neuritis, to include as secondary to post-traumatic stress 
disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
February 1945, and from January 1946 to June 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in May 2001 and August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, the RO received a VA Form 9 and attached 
correspondence from the veteran, in which he expressed intent 
to appeal the determinations set forth in a February 2008 
statement of the case, and further indicated that he desired 
a videoconference hearing before a Veterans Law Judge at a 
local VA office.  There is nothing in the record to indicate 
that the veteran has been scheduled for a Board 
videoconference hearing or that he has withdrawn his request 
for such a hearing.  See 38 U.S.C.A. § 7107(e); 38 C.F.R. 
§ 20.704.  

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

Schedule the appellant, in accordance 
with the docket number of this case, 
for a videoconference hearing at the RO 
before a Member of the Board of 
Veterans' Appeals in Washington, D.C.  
See 38 U.S.C.A. § 7107(e) (West 2002).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


